Citation Nr: 1516194	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  06-36 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for post-traumatic stress disorder (PTSD), prior to June 17, 2009.

2.  Entitlement to a total disability rating, based on individual unemployability due to service-connected disabilities (TDIU), prior to June 17, 2009.


REPRESENTATION

Appellant represented by:	Attorney


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from February 1963 to November 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

In November 2009, the Board denied the claims for PTSD and TDIU.  Thereafter,
the Veteran appealed the Board's decision to the United States Court of Appeals for
Veterans Claims (Court).  In September 2011, the Court issued a memorandum
Decision, vacating and remanding the Board's November 2009 decision as it
pertained to PTSD and TDIU for readjudication consistent with the directives
contained therein.  In December 2012, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested throughout the appeal period by deficiencies in most of the areas of work, school, family relations, judgment, thinking and mood, without total social and occupational impairment.

2.  The Veteran's service-connected disabilities precluded him from obtaining or maintaining substantially gainful employment consistent with his education and occupational background.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating, but not greater, for PTSD are met as of June 21, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for the assignment of a TDIU are met for the entirety of the appeal period prior to June 17, 2009. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit has overturned the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The record reflects that in August 2005 and February 2007, the Veteran was provided with the required notice under § 5103.  The Board notes that the letters expressly notified the Veteran that he had one year to submit the requested information and/or evidence, in compliance with 38 U.S.C.A. § 5103(b) (evidence must be received by the Secretary within one year from the date notice is sent).  Also, the Veteran was given the specific notice required by Dingess v. Nicholson, 19 Vet. App. 473 (2006) and the information required by Vazquez-Flores, in the February 2007 letter.

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

There was a timing deficiency in that the February 2007 letter was sent after the initial adjudication of the claim for an increased rating for PTSD.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claim in rating decisions and supplemental statements of the case issued in July 2009 and May 2014.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103S ; 38 C.F.R. § 3.159(c), (d) . This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.1599(c)(4) .

VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA and private treatment records.  Additionally, the Veteran was provided proper VA examinations in May 1994, November 1995, September 2005, June 2009, April 2013, and May 2014 for his PTSD.


Finally, as noted above, the Board remanded the claim in December 2012, to afford the Veteran an new VA examination to evaluate the current severity of his service-connected PTSD, and to obtain an opinion on his employability.  The Veteran was afforded VA examinations in April 2013 and May 2014.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the requested VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's increased rating and TDIU claims.  Accordingly, the Board finds that the remand instructions were thereby complied with and the duty to assist provisions have been satisfactorily met.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that VA has complied with the VCAA's notification and assistance requirements and the appeal is ready to be considered on the merits.

General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).
At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson, 12 Vet. App. at 126.

The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2014).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

PTSD

A 50 percent rating is warranted for PTSD if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 9411.  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

Scores ranging from 31 to 40 reflect "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school)."  Id.

A score of 41 to 50 is indicated where there are "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job)."  Id.

A score of 51-60 is appropriate where there are, "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id. 

A score of 61-70 is indicated when there are, "Some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." Id.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

Analysis

In a February 1995 rating decision, the RO granted service connection for PTSD, with an evaluation of 50 percent, effective April 12, 1994.  On June 21, 2005, the Veteran filed a claim for TDIU, which the RO construed to include a claim for an increased rating for his service-connected PTSD. In an October 2005 rating decision, the RO denied TDIU and an increased evaluation for the service-connected PTSD. The Veteran perfected his appeal of this decision to the Board. During the pendency of that appeal, in a May 2014 rating decision, the RO granted an increased rating of 70 percent for the service-connected PTSD, and awarded TDIU, effective June 17, 2009. 

The evidence of record shows that the Veteran met both, the criteria for a 70 percent rating for PTSD under Diagnostic Code 9411, and the criteria for a TDIU, prior to June 17, 2009.

In this regard, the evidence of record shows that prior to June 17, 2009, the Veteran exhibited and endorsed occupational and social impairment with deficiencies in work, school (in the form of vocational rehabilitation programs), family relations, judgment, thinking and mood.  These deficiencies were exhibited in symptoms which include severe and persistent depression, mood swings, chronic anxiety, insecurity, irritability, anger outbursts, difficulty concentrating and a short attention span, impaired short-term memory, lack of sleep and energy, inability to make decisions, impatience, frustration, hyper-vigilance, strong startle response, reclusiveness and social isolation (including missing clinic and therapy visits), inability to form friendships or get along with others, and general distrust.  He also displayed a low threshold for stressful environments, and as a result, was prone to withdraw from situations or problems that were averse, to avoid situations which made demands on him, and to become agitated during times of high stress.  In 2005, he also reported that he patrolled his house and placed booby traps around it.  In 2006, the Veteran reported difficulty understanding complex tasks, mood swings, poor work relationships that resulted in suspensions from work, poor work evaluations, social isolation, paranoia, irritability, and anger.

These symptoms, especially his increasingly isolating behavior, including social withdrawal, anxiety and hyper-vigilance, caused the Veteran to have severe impairment in interpersonal relationships and occupational functioning because he was not able to be around others in work or social settings.

During a psychological evaluation in December 1993, the therapist stated that he was reluctant to release the Veteran "to any type of employment" based upon his history of post-Vietnam stress induced syndrome.  

During his November 1994 VA PTSD examination, the Veteran reported that he was fired from jobs or quit due to angry outbursts, particularly with supervisors, and that anger was a major problem for him in his marriage and at work.  The examiner concluded that the Veteran had "moderate to severe occupational and social impairment due to PTSD."  


A May 16, 1995 private treatment report describes the Veteran's vocational capabilities during a ten-week rehabilitation program at a community college.  The report noted that the Veteran was uncomfortable around people, was unable to concentrate and mingle with other students, and was "quite disturbed" being at a college.  It was determined that the rehabilitation program was of no value to the Veteran and if anything, made his symptoms worse.  The doctor who authored the report concluded that the Veteran's PTSD prevented him from working or participating in vocational services.  In a report published later, in July 1995, the doctor opined that the Veteran's PTSD and physical situation made him unable to be gainfully employed at his previous employment or any other employment.  

In an October 1995 statement, the Veteran's private therapist noted that the Veteran experienced a "severe stress disorder making it difficult for him to concentrate on any subject for more than a few seconds."  

Furthermore, according to J.L.D., in a February 1996 letter, another doctor who evaluated the Veteran concluded that his PTSD symptoms would impact his ability to get along with co-workers and supervisors and would hamper his ability to engage in substantially gainful employment.  The doctor also noted that the Veteran worked until his back injury in 1990, but he lost jobs because of his inability to control his anger impulses.  In a February 1998 letter, she noted an escalation of his PTSD symptoms and declining tolerance in meeting the demands of social situations and work-related situations.  

During his May 1996 VA examination, it was noted that the Veteran had attempted vocational rehabilitation, but it did not last due to his anger outbursts and inability to get along with people.  During the examination, the Veteran reported that he would not be able to work due to his inability to tolerate people.  Contrary to the findings of VA examiners who had previously evaluated the Veteran, the examiner concluded that the Veteran's lack of sleep and impaired concentration were barriers to work, and opined that the Veteran could not work due to his inability to tolerate people, impaired concentration, impaired sleep, and lack of energy.  He noted further that the Veteran appeared to have severe occupational and social impairment, and that his symptoms were worse than when he was initially evaluated in 1994.  

During his October 2005 VA examination, the Veteran reported that he had not worked since 1990 when he "went ballistic and hurt somebody."  The April 2013 VA examiner opined that the Veteran's medical records and claims file contained "substantial evidence" of chronic symptoms of PTSD, which had a "progressively debilitating impact on his social and occupational functioning from Vietnam until the present."  She concluded that his symptoms severely impaired his interpersonal relations and made it highly unlikely that he would be able to secure and maintain substantially gainful employment.

Based on the information noted above, J.L.D., who conducted a vocational assessment of the Veteran in December 2014, which was submitted in January 2015.  J.L.D., finds that the Veteran's PTSD symptoms prevented him from working prior to 2009, and in fact, have caused him to be unemployable since December 6, 1991.  Specifically, the report notes that although the May 2014 VA examiner relied on the findings of VA examiners in September 2005, October 2005, August 2009, and April 2013, to conclude that the Veteran has been 100 percent disabled from service-connected PTSD and other medical conditions, as of 2009; other documents in the claims file, including statements from the Veteran, VA examinations prior to 2009, and documentation from professionals outside of the VA, show that the Veteran has been unable to work since 1991.  See January 2015 Vocational Addendum from Voc Works, citing December 1991 report from Legacy Rehabilitation Services, December 1993 statement from Dr. R.M., November 1994 VA mental disorders examination, November 1994 VA PTSD examination, May 1995, July 1995 and February 1996 letters from Dr. J.C., October 1995 statement from Dr. R.M., May 1996 VA PTSD examination, November 2000 and December 2000 VA psychiatric evaluations, December 2000 Social Security Administration examination, treatment records from Dr.L. dated from May 2001 to January 2007, September 2005 VA PTSD examination, October 2005 VA psychological examination, January 2006 statement from the Veteran, VA outpatient treatment records dated from March 2006 to May 2006, June 2006 notice of disagreement, and June 2009 VA psychiatric examination.

Although the Veteran has demonstrated some social functioning, in that he has a relationship with his daughter who checks on him every two to three weeks, and his son whom he sees most weekends, the reported deficiencies in most of the areas needed for a 70 percent rating and the findings with regard to occupational functioning, place the evidence in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's symptoms approximate the criteria for a 70 percent rating throughout the appeal period.

The evidence does not show that the Veteran had total occupational and social impairment.  In this regard, although he is estranged from his wife (have not lived together for 5 years) he does see his adult daughter every two or three weeks and his adult son on most weekends.  He also ventures out to a restaurant periodically, where he has conversations with a waitress who is an acquaintance of his wife. Thus, he does not have total social impairment. Moreover, although his symptoms are severe, and he has had some reports of anger outbursts, there have been no persistent threats to himself or others and no overall symptomatology that equates to the severity of the symptoms listed in the 100 percent schedular rating criteria. Specifically, his symptoms do not equate to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Accordingly, the severity of his disability does not more nearly approximate the criteria for a total schedular rating.  Accordingly, the evidence is against a rating in excess of 70 percent.


TDIU

The Veteran's claim of entitlement to TDIU was received on June 21, 2005. The RO awarded TDIU, effective June 17, 2009.  The issue on appeal is whether TDIU is warranted prior to June 17, 2009.

TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16. (2014).

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The central inquiry is, "whether the Veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Veteran contends that he is entitled to an effective date earlier than June 17, 2009, for the assignment of a TDIU because, he argues, he has been unemployable since December 1991. 

In a February 1995 rating decision, the RO granted service connection for PTSD, with an evaluation of 50 percent, effective April 12, 1994.  As the Veteran was already service-connected for reactive hypoglycemia, evaluated as 40 percent disabling, and hemorrhoids, evaluated as noncompensably disabling, this gave the Veteran a combined rating of 70 percent, effective April 12, 1994.  Moreover, the Board has awarded entitlement to a 70 percent evaluation for his PTSD for the appeal period. Therefore, he met the schedular criteria for a TDIU at least as of April 12, 1994.  The Veteran filed his formal claim for TDIU in June 2005, which was eventually granted in a May 2014 rating decision, effective June 17, 2009.

Given the evidence of record, the Board finds that the Veteran met the criteria for TDIU prior to June 17, 2009. The examiner who conducted a vocational assessment of the Veteran in December 2014, which was submitted in January 2015,  J.L.D., found that the Veteran's PTSD symptoms prevented him from working prior to 2009, and in fact, have caused him to be unemployable since December 6, 1991.  Specifically, the report notes that although the May 2014 VA examiner relied on the findings of VA examiners in September 2005, October 2005, August 2009, and April 2013, to conclude that the Veteran has been 100 percent disabled from service-connected PTSD and other medical conditions, as of 2009; other documents in the claims file, including statements from the Veteran, VA examinations prior to 2009, and documentation from professionals outside of the VA, show that the Veteran has been unable to work prior to June 2009. Accordingly, the Board finds that the Veteran met the criteria for TDIU prior to June 17, 2009.


ORDER

A 70 percent rating for PTSD is granted for the entirety of the appeal period prior to June 17, 2009.

TDIU is granted for the entirety of the appeal period prior to June 17, 2009.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


